Citation Nr: 0613365	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than January 11, 
2002, for the assignment of an increased rating of 40 percent 
for low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had a period of active duty for training from 
September 1986 to March 1987 and active duty from September 
1988 to April 1992.  

By rating action in July 1998, the RO denied the veteran's 
claim for an increased rating for low back strain, then rated 
10 percent disabling.  A notice of disagreement was received 
in August 1998, and a statement of the case was issued in 
October 1998.  However, a substantive appeal or a request for 
an extension to file a substantive appeal was not received 
within one year of the date of mailing of the notification of 
the August 1998 rating decision, and that decision became 
final.  38 C.F.R. §§ 20.302(b), 20.303.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 2002 decision by 
the RO which assigned an increased rating to 40 percent for 
the veteran's low back strain, effective from March 21, 2002.  
By rating action in January 2003, the RO assigned an earlier 
effective date of January 11, 2002, the date of receipt of a 
Congressional inquiry which was accepted as an informal 
claim.  The Board remanded the appeal for additional 
development in December 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not perfect an appeal from the July 1998 
rating decision that denied an increased rating in excess of 
10 percent for her low back strain.  

3.  An informal claim for an increased rating for the 
veteran's low back strain was received on January 11, 2002.  

4.  The earliest evidence of severe limitation of motion, 
which is the basis for the 40 percent evaluation, is an 
August 2002 VA examination report.  


CONCLUSION OF LAW

An effective date earlier than January 11, 2002 for the 
assignment of an increased rating to 40 percent for low back 
strain is not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1(p), (r), 3.159, 3.400(o), 4.63 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.326 (2005).  

Prior to initial adjudication of the veteran's claim, a 
letter dated April 24, 2002, fully satisfied the duty to 
notify provisions of VCAA in effect at that time.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter and a 
subsequent August 2005 letter, which was sent after initial 
adjudication as a result of amendments to 38 U.S.C.A. 
§ 5103(a), informed the veteran that VA would assist her in 
obtaining evidence, but that it was ultimately her 
responsibility to give VA any evidence pertaining to her 
claim and to submit any evidence in her possession to VA.  
The veteran was not prejudiced by the subsequent notice of 
the amended provisions to § 5103(a), since she was provided 
adequate notice, her claim was readjudicated, and a 
supplemental statement of the case was promulgated.  The 
veteran's service medical records and all VA medical records 
have been obtained and there is no indication in the record 
that any additional evidence relevant to the issue on appeal 
is available and not part of the claims file.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate her claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  The 
January 2003 statement of the case contained the criteria for 
an earlier effective date for the assignment of a 40 percent 
evaluation.  38 U.S.C.A. §§ 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
§§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman, 19 Vet. App. 473 (2006).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 5, 
2006).  

Factual Background

By rating action in July 1998, the RO, in part, denied an 
increased rating for the veteran's low back strain, then 
rated 10 percent disabling.  A notice of disagreement was 
received in August 1998, and a statement of the case was 
issued in October 1998.  However, a substantive appeal was 
not received within one year of the date of mailing of 
notification of the August 1998 rating decision, and that 
decision became final.  38 C.F.R. §§ 20.302(b), 20.303.  

An informal claim, in the form of a Congressional inquiry, 
for an increased rating for the veteran's low back strain was 
received on January 11, 2002.  A formal claim for increase 
was received in March 2002.  

Based on the clinical findings on VA examination in August 
2002, which showed significant limitation of motion of the 
lumbar spine, the RO assigned an increased rating to 40 
percent by rating action in November 2002.  Initially, the RO 
assigned the 40 percent evaluation, effective from March 21, 
2002, the date of receipt of the formal claim.  However, by 
rating action in January 2003, the effective date was revised 
to January 11, 2002, the date of receipt of the informal 
claim.  

Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

Date of receipt means the date on which a claim, 
information, or evidence was received at the Department of 
Veterans Affairs, except as to specific provisions for 
claims or evidence received in the State Department (§  
3.108), or in the Social Security Administration (§§  
3.153, 3.201), or Department of Defense as to initial 
claims filed at or prior to separation.  However, the Under 
Secretary for Benefits may establish, by notice published 
in the Federal Register, exceptions to this rule, using 
factors such as postmark or the date the claimant signed 
the correspondence, when he or she determines that a  
natural or man-made interference with the normal channels 
through which the Veterans Benefits Administration 
ordinarily receives correspondence has resulted in one or 
more Veterans Benefits Administration offices experiencing 
extended delays in receipt of claims, information, or 
evidence from claimants served by the affected office or 
offices to an  extent that, if not addressed, would 
adversely affect such claimants through no fault of their 
own.  38 C.F.R. § 3.1(r).  

Pertinent VA legal criteria also provide:

Increases:  
(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o).  

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  

Analysis

The veteran contends that the 40 percent evaluation should be 
assigned from October 30, 2001, the date of the Congressional 
inquiry letter which was accepted by VA as an informal claim.  
The veteran argued that the delay of receipt of her claim was 
due to disruption in mail delivery by the U.S. Postal Service 
because of anthrax, and that these circumstances were beyond 
anyone's control.  

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

In this case, an informal claim for an increased rating was 
received January 11, 2002.  A subsequent VA examination in 
August 2002 showed significant limitation of motion of the 
lumbar spine.  In November 2002, the RO concluded that the 
clinical findings from the VA examination satisfied the 
criteria for a higher rating of 40 percent under Diagnostic 
Code 5292 based on severe limitation of motion.  Thereafter, 
the RO assigned an effective date for the increased rating of 
January 11, 2002, the date of receipt of the informal claim 
for increase.  

At this point, it should be noted that the RO found the 
appropriate effective date for the 40 percent rating to be 
the date of receipt of her claim rather than the date it was 
factually ascertainable that entitlement arose as evidenced 
at the time of the August 2002 VA examination, and although 
the governing legal criteria provide to the contrary.  The 
Board thus, notes the even if the Board were to conclude that 
the receipt of the veteran's informal claim was most likely 
delayed due to anthrax at the U.S. Postal Service and that 
the exception to the "date of receipt" under 38 C.F.R. 
§ 3.1(r) is appropriate, an effective date earlier than 
January 11, 2002 is not warranted in this case, as the 
evidence does not show an increase in severity of her low 
back strain to a degree warranting an increase evaluation 
prior to August 2002.  

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).  In this regard, the Board remanded the appeal in 
December 2004, to obtain all VA medical records from October 
2000 to the present to determine if there was an 
ascertainable increase in the low back disability at any time 
within one year from the date of the Congressional letter in 
October 2001.  

After reviewing the numerous VA medical reports from October 
2000 to January 11, 2002, the Board finds no objective 
evidence which would tend to show an "ascertainable" 
increase in the veteran's low back strain.  During the time 
frame in question, the veteran was seen for numerous 
maladies, but made little mention of any significant back 
problems.  The only objective findings pertaining to the 
veteran's spine were noted on a VA psychiatric note in 
November 2001.  That report indicated that there was 
decreased range of motion and tenderness on light palpation 
of the thoracic spine.  However, the extent or severity of 
the "decreased motion" of the spine was not indicated.  The 
remaining records noted occasional complaints of back pain, 
but did not include any significant clinical findings.  As 
there is no objective evidence showing an "ascertainable" 
increase in disability within one year of the date of the 
informal claim, there can be no basis for the assignment of 
an earlier effective date.  Under these circumstances, the 
Board finds that the record presents no basis for a grant of 
the benefits sought.  

Absent assertions of clear and unmistakable error in a prior 
rating decision, there is no basis upon which the Board may 
assign an effective date earlier than January 11, 2002 for 
the veteran's low back strain.  


ORDER

An effective date earlier than January 11, 2002, for the 
assignment of an increased rating to 40 percent for low back 
strain, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


